
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.23



CROSS COUNTRY, INC.
RESTRICTED STOCK AGREEMENT


March 26, 2003

Dear Mr. Ward:

        I am pleased to advise you that the Compensation Committee of the Board
of Directors of Cross Country, Inc. (the "Company") granted to you on the 26th
day of March, 2003 (the "Grant Date") 1,752 shares of the validly issued common
stock of the Company, $0.0001 par value per share (the "Shares") subject to the
terms and conditions of this letter. The purchase price for the Shares is zero.
The Shares are subject to certain restrictions relating to the passage of time
as an employee of the Company. While such restrictions are in effect (the
"Restriction Period"), the Shares subject to such restrictions are referred to
herein as "Restricted Stock." Shares to be issued pursuant to this Agreement
shall be made available only from authorized and unissued Shares.

        1.    Vesting.    The Restricted Stock will become vested and cease to
be Restricted Stock (but will remain subject to paragraph 8 of this letter) in
three equal annual installments of 331/3% each, on the first, second and third
anniversary of the Grant Date, provided that you remain continuously employed by
the Company at all times through the applicable vesting date. Notwithstanding
the foregoing, the Restricted Stock will become vested and cease to be
Restricted Stock (but will remain subject to paragraph 8 of this letter) at any
time after the Company terminates your employment without "cause" (as defined in
the Cross Country, Inc. Amended and Restated 1999 Stock Option Plan (the "Stock
Option Plan")) or in the event your employment with the Company terminates due
to your death or "disability" (as defined in the Stock Option Plan). In
addition, the Restricted Stock will become vested and cease to be Restricted
Stock upon the occurrence of a "change in control" (as defined in the Stock
Option Plan).

        2.    Restrictions on Transfer.    During the Restriction Period you
shall not sell, transfer, pledge, hypothecate, assign or otherwise encumber or
dispose of the Shares, except as set forth in this Agreement. Any attempted
sale, transfer, pledge, hypothecation, assignment or other disposition of the
Shares in violation of this Agreement shall be void and of no effect and the
Company shall have the right to disregard the same on its books and records and
to issue "stop transfer" instructions to its transfer agent.

        3.    Forfeiture.    Except as expressly provided in paragraph 1 with
respect to your termination due to death, disability or by the Company without
"cause, if your employment is terminated for any reason including, without
limitation, retirement, resignation without "good reason" or for "cause" during
the relevant Restriction Period, you will forfeit to the Company, without
compensation, any and all unvested Restricted Stock.

        4.    Rights as a Holder of Restricted Stock.    From and after the
Grant Date, you will have the right to vote the Restricted Stock, to receive and
retain all regular cash dividends payable to holders of Shares of record on and
after the Grant Date (although such dividends will be treated, to the extent
required by applicable law, as additional compensation for tax purposes), and to
exercise all other rights, powers and privileges of a holder of Shares with
respect to the Restricted Stock, with the exceptions that (i) you will not be
entitled to delivery of the stock certificate or certificates representing the
Restricted Stock until the Restriction Period has expired; (ii) the Company (or
its designated agent) will retain custody of the stock certificate or
certificates representing the Restricted Stock and any other property ("RS
Property") issued in respect of the Restricted Stock, including stock dividends
(other than regular cash dividends which will be paid to you) during the
Restriction Period; (iii) no RS Property will bear interest or be segregated in
separate accounts during the Restriction Period; and (iv) you may not transfer
the Restricted Stock during the Restriction Period.

--------------------------------------------------------------------------------


        5.    Adjustments.    In the event of any stock dividend, split up,
split-off, spin-off, distribution, recapitalization, combination or exchange of
shares, merger, consolidation, reorganization or liquidation or the like, the
Restricted Stock shall receive the same distributions as other Shares or be
adjusted either on the same basis as other Shares or on some other basis as
determined by the Board of Directors.

        6.    Taxes; Section 83(b) Election.    You acknowledge, subject to the
last sentence of this paragraph, that: (i) no later than the date on which any
Restricted Stock shall have become vested, you will pay to the Company, or make
arrangements satisfactory to the Company regarding payment of, any federal,
state or local taxes of any kind required by law to be withheld with respect to
any Restricted Stock which shall have become so vested; (ii) the Company shall,
to the extent permitted by law, have the right to deduct from any payment of any
kind otherwise due to you any federal, state or local taxes of any kind required
by law to be withheld with respect to any Restricted Stock which shall have
become so vested, including that the Company may, but shall not be required to,
sell a number of Shares sufficient to cover applicable withholding taxes; and
(iii) in the event that you do not satisfy (i) above on a timely basis, the
Company may, but shall not be required to, pay such required withholding and
treat such amount as a demand loan to you at the maximum rate permitted by law,
with such loan, at the Company's sole discretion and provided the Company so
notifies you within thirty (30) days of the making of the loan, secured by the
Shares and any failure by you to pay the loan upon demand shall entitle the
Company to all of the rights at law of a creditor secured by the Shares. The
Company may hold as security any certificates representing any Shares and, upon
demand of the Company, you shall deliver to the Company any certificates in your
possession representing Shares together with a stock power duly endorsed in
blank. You also acknowledge that it is your sole responsibility, and not the
Company's, to file timely and properly any election under Section 83(b) of the
Internal Revenue Code and any corresponding provisions of state or local tax
laws, if you wish to utilize such election.

        7.    Legends.    All certificates representing the Shares shall have
endorsed thereon the following legends:

        a)    "THE ANTICIPATION, ALIENATION, ATTACHMENT, SALE, TRANSFER,
ASSIGNMENT, PLEDGE, ENCUMBRANCE OR CHARGE OF THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING A VESTING SCHEDULE AND
FORFEITURE PROVISION AND RESTRICTIONS AGAINST TRANSFER) OF AN AGREEMENT ENTERED
INTO BETWEEN THE REGISTERED OWNER AND CROSS COUNTRY, INC. (THE "COMPANY") DATED
AS OF THE    DAY OF MARCH, 2003. COPIES OF SUCH AGREEMENT ARE ON FILE AT THE
PRINCIPAL OFFICE OF THE COMPANY."

        b)    "THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER
SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED."

        c)    Any legend required to be placed thereon by applicable blue sky
laws or other law of any state or securities law.

        Notwithstanding the foregoing, in no event shall the Company be
obligated to issue a certificate representing the Restricted Stock prior to
vesting as set forth in paragraph 1 hereof.

        8.    Securities Representations.    The Shares are being issued to you
in reliance upon the following express representations and warranties: (i) the
Shares are being acquired for your own account and not with a view to, or for
sale with, the distribution thereof, nor with any present intention of
distributing or selling any such Shares; (ii) you have been advised that you may
be an "affiliate" within the

3

--------------------------------------------------------------------------------


meaning of Rule 144 under the Securities Act of 1933 (the "Act") and in this
connection the Company is relying in part your representations set forth in this
paragraph; (iii) if you are an affiliate, the Shares must be held and sold only
pursuant to any available exemption from any applicable resale restrictions or
until the Company files a registration statement (or a "re-offer prospectus")
with regard to such Shares and the Company is under no obligation to register
the Shares (or to file a "re-offer prospectus"); (iv) the transfer of Shares has
not been registered under the Act, and the Shares must be held indefinitely
unless subsequently registered under the Act or an exemption from such
registration is available and the Company is under no obligation to register the
shares; and (v) if you are an affiliate, you understand that the exemption from
registration under Rule 144 will not be available unless (x) a public trading
market then exists for the Shares of the Company; (y) adequate information
concerning the Company is then available to the public; and (z) other terms and
conditions of Rule 144 or any exemption therefrom are complied with and that any
sale of the Shares may be made only in limited amounts in accordance with such
terms and conditions.

        9.    Not an Employment Agreement.    The issuance of the Shares
hereunder does not constitute an agreement by the Company to continue to employ
you during the entire, or any portion of, the term of this Agreement, including
but not limited to any period during which Restricted Stock is outstanding.

        10.    Attorney-in-Fact Status.    The Company, its successors and
assigns, is hereby appointed your attorney-in-fact, with full power of
substitution, for the purpose of carrying out the provisions of this letter and
taking any action and executing any instruments which such attorney-in- fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. Upon the Board
of Director's request, you will deliver to the Company a duly signed stock
power, endorsed in blank, relating to the Restricted Stock.

        11.    Uncertificated Shares.    Notwithstanding anything else herein,
the Compensation Committee may, in its sole and absolute discretion and in
accordance with Section 158 of the Delaware General Corporation Law, issue the
Shares in the form of uncertificated shares. Such uncertificated shares of
Restricted Stock shall be credited to a book entry account maintained by the
Company (or its designee) on your behalf. If thereafter, certificates are issued
with respect to the uncertificated shares of Restricted Stock, such issuance and
delivery of certificates shall be in accordance with the applicable terms of
this Agreement.

        12.    Miscellaneous.    

        a)    This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees. The
Company may assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company, any subsidiary or any division of the
Company or subsidiary by which you are employed to expressly assume and agree in
writing to perform this Agreement. Notwithstanding the foregoing, you may not
assign this Agreement.

        b)    This award of Restricted Stock shall not affect in any way the
right or power of the Board of Directors or stockholders of the Company to make
or authorize an adjustment, recapitalization or other change in the capital
structure or the business of the Company, any merger or consolidation of the
Company or subsidiaries, any issue of bonds, debentures, preferred or prior
preference stock ahead of or affecting the Common Stock, the dissolution or
liquidation of the Company or subsidiaries, any sale or transfer of all or part
of its assets or business or any other corporate act or proceeding.

        c)    You agree that the award of the Restricted Stock hereunder is
special incentive compensation and that it, any dividends paid thereon (even if
treated as compensation for tax purposes) and any other RS Property will not be
taken into account as "salary" or "compensation" or "bonus" in determining the
amount of any payment under any pension, retirement or profit-sharing plan of
the

4

--------------------------------------------------------------------------------


Company or any life insurance, disability or other benefit plan of the Company,
unless otherwise specifically included in "salary" or "compensation" or "bonus"
for purposes of such plan.

        d)    No modification or waiver of any of the provisions of this
Agreement shall be effective unless in writing and signed by the party against
whom it is sought to be enforced.

        e)    This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one contract.

        f)    The failure of any party hereto at any time to require performance
by another party of any provision of this Agreement shall not affect the right
of such party to require performance of that provision, and any waiver by any
party of any breach of any provision of this Agreement shall not be construed as
a waiver of any continuing or succeeding breach of such provision, a waiver of
the provision itself, or a waiver of any right under this Agreement.

        g)    The headings of the paragraphs of this Agreement have been
inserted for convenience of reference only and shall in no way restrict or
modify any of the terms or provisions hereof.

        h)    The Company shall pay all fees and expenses necessarily incurred
by the Company in connection with this Agreement and will from time to time use
its reasonable efforts to comply with all laws and regulations which, in the
opinion of counsel to the Company, are applicable thereto.

        i)    All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same. Notices to the Company shall be addressed to its
principal office, attention of the General Counsel and notices to you shall be
addressed to the address set forth below your name at the end of this Agreement.

        j)    By executing this Agreement, the award of Restricted Stock and the
terms and conditions described herein shall be accepted by you.

        k)    This Agreement shall be governed, interpreted and construed and
the legal relationships of the parties determined in accordance with the
internal laws of the State of Delaware (regardless of the law that might
otherwise govern under applicable principles of conflict laws).

*    *    *

        Please sign a copy of this letter acknowledging and accepting the terms
and conditions of the grant and return it to Susi Ball, Corporate Counsel, at
Cross Country, Inc., 6551 Park of Commerce Boulevard, Boca Raton, Florida, 33487
as soon as possible.

CROSS COUNTRY, INC.


By:
 
/s/  JONATHAN WARD      

--------------------------------------------------------------------------------

Title: Executive Vice President, Cross Country Staffing
 
 
 
 

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.23



CROSS COUNTRY, INC. RESTRICTED STOCK AGREEMENT
